DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 01 July 2021 has been entered; claims 1, 2, 5, 6, 8-21, 23, and 24 remain pending, of which claims 6, 8-10, and 16-20 were previously withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 July 2021 has been entered.

Response to Arguments
Applicant’s arguments, see Page 7 of the Remarks, filed 01 July 2021, with respect to the rejection of claims 1, 2, 4, 5, 11-15, 21, and 22 under 35 USC 112(a) and the rejection of claim 13 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1, 2, 4, 5, 11-15, 21, and 22 under 35 USC 112(a) and the rejection of claim 13 under 35 USC 112(b) have been withdrawn in light of Applicant’s amendments to the claims.
Applicant’s arguments with respect to all art rejections of the claims over Katsuhiro have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 11-15, 21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aucejo et al. (Journal of Applied Polymer Science, 1998, 70, 711-716), hereinafter, “Aucejo”.
	With respect to claims 1, 2, 5, 11, 13-15, 21, 23, and 24, Aucejo teaches an ethylene-vinyl alcohol copolymers having the following ethylene (α-olefin) percentages: 29%, 32%, 38%, and 44% (the balance being vinyl alcohol at 71%, 68%, 62%, and 56% vinyl alcohol, respectively, wherein the 44% ethylene content copolymer meets “44% to 48%”), meeting the limitations “a vinyl alcohol in a repeating structural unit”; “at least 30 mass% of the vinyl alcohol based polymer based on all components”; “ethylene-vinyl alcohol copolymer”) in the form of a film (Page 712: right column, first paragraph of “Materials”), vinyl alcohol based polymer is the whole film and therefore is arranged on an outer surface”, which are loaded into columns (Page 713: left column, first full paragraph) as a filtering material or adsorbent (Fig. 2).  Aucejo is silent with respect to “fibers”. 
	With respect to the limitations “chlorine neutralizer”; “the chlorine neutralizer neutralizes a chlorine-based component”; and “throw-in chlorine neutralizer” it is submitted that these are intended use limitations which are not given patentable weight; the ethylene-vinyl alcohol copolymer films within the column of Aucejo are capable of neutralizing a chlorine-containing component. It has been held that a recitation with respect to the manner in which a claim apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex Parte Masham, 2 USPQ2d 1647 (1987). It is well settled that the intended use of a claimed apparatus is not germane to the issue In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). 
	With respect to claim 12, it is submitted that the column of Aucejo is consistent with “a sealed body in a case with a hole through which a chlorine-based component can pass (Pages 712-713: “Chromatography” Section. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In the interest of compact prosecution, the Examiner cites Kawaksaki et al. (U.S. Patent Publication # 2006/0163151), in which is disclosed a composite adsorbent that removes free chlorine (Paragraph [0025]), comprising thermoplastic resin powder embodied as polyamide (Paragraph [0030]), which appears to meet or render obvious the limitations of the withdrawn embodiment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        21 July 2021